DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 18 FEB 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 FEB 2022 has been entered.
Priority
This application is a 371 of PCT/US2016/066611. Applicant’s claim for the benefit of a prior-filed application PCT/US2016/066611 filed 14 December 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/267,502 filed 15 December 2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 18 FEB 2022 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action. The listing of references in the specification (filed 12 JUN 2018; [0038], [0047]-[0050], [0055], [0060], [0062]-[0063], [0070], [0075], [0078], etc.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Objection to the Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code; see [0084].
Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or www. or other browser-executable code. See MPEP § 608.01.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Election/Restriction
Applicants’ election without traverse of Group I, claims 1-5, 7-18, 30, and 92 in the reply filed on 24 February 2021 is acknowledged.  
Applicant’s Amendments
Applicants amendments and response filed on 18 FEB 2022 are acknowledged. Applicant has amended claims 1 and 5.
Status of the Claims
Claims 3, 6-10, 19-29, 34, 36-40, 42-91, 93-95, 97-106, 108-118 and 120-121 are cancelled. Claims 1-2, 4-5, 11-18, 30-33, 35, 41, 92, 96, 107, and 119 are pending.  Claims 32-33, 35, 41, 96, 107, and 119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups/species, there being no allowable generic or linking claim.    Claims 1 and 5 are amended. Claims 1-2, 4-5, 11-18, 30, and 92 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-2, 4-5, 11-18, 30, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a CMV enhancer/chicken beta-actin (CBA) promoter … wherein the CMV enhancer is a shortened CMV enhancer, and the CBA promoter is a truncated CBA promoter,
wherein the truncated promoter lacks nucleic acid upstream of position -106 of the CBA
promoter.” The claim is indefinite in regard to the reference CBA promoter and in regard to the reference CMV enhancer necessary for ascertaining shortened or truncated versions. 
Although it is clear from Applicant’s amendment that the CBA promoter comprises the CBA promoter sequence from -106 to 0 (transcription start site), it is not clear if the promoter comprises additional promoter sequences 5’ to position -106 or additional promoter sequences 3’ to position 0. It is also unclear how much the CBA promoter sequence is shortened and at which end the shortening occurs. 
The prior art teaches CBA promoters that are 252 nt in length (Gray, et al. 2011; Table 1), 278 nt in length (as per GenBank: EF372394.1; Direct Submission 17-JAN-2007, Berrow, et al. cited in prior action, herein “Berrow”), 300 nt in length (see Abbarin; Dissertation, 2010, p.45, cited below), 107-340 nt in length (see Quitschke, et al. 1989, cited in the IDS filed on 18 FEB 2022, Fig. 1, p. 9540), 578 nt in length (see Koilkonda, et al. Molecular Vision. 2009, p. 2796 “Methods” ¶1), ~1.3kb in length (Jun-ichi M, et al. Gene. 1989, “Plasmid construction” ¶1 p. 270), and 1.7kb in length (Boye SL, et al. Investigative Ophthalmology & Visual Science, 2006, p. 852). 
	Thus, Quitschke, et al. (1989) teaches at least five CBA promoters comprising positions -106 to 0 that are substantially shorter than Koilkonda’s, Jun-ichi‘s, and Boye’s CBA promoters yet still effectively direct expression of operably linked genes (see Figs. 1-2). Quitschke also teaches four shortened CBA promoters (DEL 1-4) shortened with regard to Quitschke’s longest promoter (“wt” -339 to +1), each of which lack nucleic acid upstream of -106 yet effectively direct expression of operably linked transgenes to levels comparable or better than Quitschke’s in vitro and in vivo. 
Thus, in regard to 112(b), it is unclear how large is the claimed genus of the shortened CBA promoters recited in claim 1 and what are the intended range limitations of the CBA promoter sequence at the 5’ end and 3’ ends. It is also unclear with regard to which CBA promoter(s) such limitations are determined. Because the art-provided examples necessarily comprise CBA promoter positions-106 to 0, under 112(b) a practitioner is not informed as to the scope of the claimed promoter structure and/or the promoter/enhancer nucleotide sequence(s) of the shortened CBA promoter of claim 1 that differ from those taught in the prior art. See additional references to CBA promoters and CMV/CBA hybrid promoters of different lengths than those cited above in the prior art cited below in Prior Art Made of Record.)
Similarly, in regard to 112(b) and determining the refence structure from which a practitioner would determine a truncated CMV enhancer, prior art surveyed teaches CMV enhancers that are 332nt, 365nt, 381nt, and 1.5kb in length (see, for example, Berrow, 2007; Koilkonda, 2009; Abbarin, 2010; Gray, 2011, as cited above). In addition to the indefiniteness rendered by the lack of a reference CMV enhancer that is being truncated, it is also unclear from Applicant’s  disclosure and claim 1 how large is the claimed genus of the truncated CMV enhancers recited in claim 1 and what are the intended range limitations of the truncations of the CMV enhancer sequence at the 5’ end and 3’ ends.
Furthermore, in regard to hybrid CBA promoter/CMV enhancers, prior art teaches hybrids that are 800 nt in length and 1.8kb in length (see Gray and Abbarin, citations above). Thus, Gray teaches a shortened promoter/enhancer hybrid(s) in comparison to Abbarin’s promoter/enhancer hybrid, in comparison to the hybrid CMV/CBA promoter of Berrow presented in the prior Office action, in comparison to Quitschke’s wt and DEL 1 promoter, and in comparison to Mah’s promoter (see Prior Art Made of Record). Furthermore with respect to 
Thus, the prior art cited herein and in previous actions clearly teaches CBA promoters of varying lengths and CBA promoter/CMV enhancers wherein both elements have been shortened or truncated. Furthermore, the prior art cited herein and in previous actions also clearly teaches a shortened CBA promoter/CMV enhancer that comprises the CBA promoter from positions -106 to 0 (see for example, Gray, et al. 2011). Thus, the prior art teaches a CBA promoter/CMV enhancer that overlaps in range with any other shortened or truncated CBA promoter/CMV enhancer that also comprises positions -106 to 0, including the shortened CBA promoter of claim 1. However in regard to the lack of a reference CBA promoter being shortened and a CMV enhancer being truncated, under 112(b) a practitioner is not adequately or clearly informed as to the scope of the claimed promoter structure, the claimed enhancer structure, and/or the promoter/enhancer nucleotide sequence(s) of the shortened CBA promoter/CMV enhancer of claim 1 that differs from those taught in the prior art.
Claims 2, 4-5, 11-18, 30, and 92 are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Tiede–Abbarin–Gray–Berrow
Claims 1-2, 4-5, 11-18, 30, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Tiede (Tiede, et al. Nat Med. 2005; Oct; 11(10):1109-12), Abbarin (Abbarin, M. 2010; Doctoral dissertation; Machine Translation provided as NPL with this action for cited sections), Gray (Gray, S.J., et al. Human Gene Therapy, 2011; 22(9), 1143-1153; cited in IDS filed on 7 DEC 2018) and Berrow (Berrow NS, et al. Genbank EF372394.1; Direct Submission 17-JAN-2007).
Tiede teaches the human GNPTA gene (alternatively GNPTAB, encoding the 1,256 amino acids of the GNPTAB alpha- and beta- subunits; which shares 100% identity with instant SEQ ID NO: 1; see “Alignment Tiede-SEQ ID 1” or IFW sequence search result file 20201030_084519_us-16-061-579-1.rup, Result 1). Tiede teaches GNPTAB in the context of a therapeutic for mucolipidosis type II disease (ML II) (Tiede: Title and pp.1109-12, whole document) and restoration of cellular functions in cells derived from a patient suffering ML II when the GNTPA gene was delivered to the cells via a retroviral vector (Tiede, p.1111). Tiede thus demonstrates construction of recombinant viral vectors and viral particles encoding and/or expressing human GNPTAB polypeptide (alpha- and beta- subunits; 100% identical to SEQ ID NO: 1, which is at least 80% identical) that are capable of transducing human cells and suggests the utility of these GNPTAB vectors/particles for potential clinical applications in treatment of GNPTAB-associated diseases, particularly ML II, as well as others associated with mutations in the GNPTAB alpha- and/or beta- subunits (Tiede, p. 1111). 
Teide does not teach a recombinant single-stranded adeno-associated virus (ssAAV) vector comprising a CMV enhancer/chicken beta-actin (CBA) promoter and at least one AAV inverted terminal repeat (ITR), wherein the CMV enhancer is a shortened CMV enhancer, and the CBA promoter is a truncated CBA promoter, wherein the truncated promoter lacks nucleic acid upstream of position -106 of the CBA promoter.
Abbarin teaches transgene expression (of a GFP and a 1.25kb µ-opioid receptor (µOR), p. 76) from ssAAV vectors and particles (see Figs. 1.4; 4.5 A (GFP), C (µOR); 4.6 A (GFP); 4.9 A-B (GFP); 4.17; and pp. 57-8; Table 4.1; p. 77, Section 5.2 lines 15-17 and p. 78 ¶2 lines 1-3). Abbarin’s ssAAV vectors/particles comprise transgene(s) operably linked to a CBA promoter/CMV enhancer, “CBA-“, wherein the CBA promoter is 300bp (p. 45) and the hybrid CBA- is 1.8 kb (p. 45). Abbarin’s ssAAV vectors/particles comprise two AAV ITRs, which is a vector comprising at least one AAV ITR, (instant claim 16; Abbarin, Section 1.1.7 lines 1-3). Abbarin teaches that ssAAV expression of transgenes operably linked to the CBA- promoter was superior to transgene expression from a CMV promoter (p. 57, lines 23-26 and 30-32; p. 75, lines 13-17; see also Fig 4.5 C, lane 7; Fig. 4.6 A lanes 2 and 5; Fig. 4.9 A (UF11) and B lane 3). Abbarin demonstrated the effective expression of transgenes from ssAAV vectors in vitro and in vivo (Section 5 and preceding paragraph on p. 75; p. 78 lines 18-21; p. 78 ¶2 lines 1-3; and p. 86 final 5 lines of 1st ¶). 

Gray teaches rAAV vectors comprising a(n) CMV enhancer, CBA promoter, BGH poly(A), MVM intron and at least one AAV2 (serotype 2) ITR (p. 1149), as well rAAV vectors comprising a modified/shortened CBA promoter and a truncated CMV enhancer (p. 1144), shortened/truncated with regard to Berrow’s CBA promoter and CMV enhancer, that still comprises positions -106 to 0 of the CBA promoter and lacks nucleic acid upstream of position -106 in regard to other published CBA promoters as cited above. Thus, Gray clearly teaches use of AAV vectors for expressing a heterologous nucleic acid operably linked to modified CBA promoter/CMV enhancers. Gray also teaches rAAV particles comprising AAV vectors (p. 1144, “Recombinant AAV production”). Gray also teaches the motivation for engineering AAV particles and vectors with these characteristics: 1) in order to minimize the vector components and/or maximize the packaging capacity for therapeutic genes, i.e. to maximize the size potential for inserted heterologous nucleic acids in AAV vectors for uses in gene therapy and 2) for increasing tissue specific expression, such as for use in CNS applications where such modification produced better in vivo gene expression than standard AAV vectors comprising unmodified CMV or CBA promoters (Gray, pp. 1147-1152). Furthermore, Gray teaches the state of the art before the EFD of the application in regard to a practitioner’s general knowledge of the 2-fold increased packaging capacity of ssAAV vectors in comparison to scAAV vectors (p. 1143).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date (EFD) of the application to substitute Abbarin’s shortened CBA promoter/CMV enhancer in the ssAAV vector with the modified CBA promoter/CMV enhancer hybrid (CBh) of Gray in order to provide a ssAAV vector with an efficient yet shortened and truncated CBA promoter/CMV enhancer in order to accommodate larger transgenes and/or additional vector elements for enhancing transgene expression in vitro or in vivo. Furthermore, it would have been obvious to one of ordinary skill in the art to provide the GNPTAB gene of Tiede as a 
It was well known in the art of gene therapy before the EFD that a variety of viral vectors are well developed for use in gene therapy applications including retroviral vectors and rAAV vectors (see for instance Figueroa 2015, pp. 164-7). It would be obvious to one of skill in the art before the time of filing to modify Tiede to use ssAAV vectors and/or particles as an alternate means of gene-delivery and for accommodating larger transgene inserts as demonstrated by Abbarin and modified CBA promoter/CMV enhancers at taught by Gray because Gray and Abbarin teach the motivation for using ssAAV particles/vectors with all of the modifications of the current invention for uses in gene therapy. 
Thus, the invention of claims 1-2, 4-5, and 16-17 are rendered obvious to one of ordinary skill in the art before the EFD of the application as in view of the prior art teachings of Tiede, Abbarin, and Gray.   
In regard to the limitations of claims 11-12, Abbarin (p. 45, lines 8-13) and Gray teach constructs comprising introns, including, specifically, an MVM intron (Gray, p. 1149 ¶1).
In regard to the limitations of claim 13-14, Abbarin (p. 77, Section 5.2 lines 17-18) and Gray teach constructs comprising polyA signals downstream of the transgene, and Gray’s is specifically a BGH poly A (p. 1149 ¶1).
In regard to the limitations of claims 15 and 18, Gray teaches AAV2 ITRs (p. 1149 ¶1) and rAAV particles comprising AAV9 capsid (p. 1144, “Recombinant AAV production”).
In regard to the limitations of claims 30 and 92, pharmaceutical compositions comprising biologically-compatible (non-toxic) aqueous solutions or suspensions comprising rAAV vectors, particles, polypeptides or nucleic acids for intended use in biological subjects in need thereof are well known to those of skill in the art (e.g. a lidocaine-PBS-sorbitol solution; see Gray, pp. 1144-5), as are kits comprising therapeutic rAAV vectors or particles (or polypeptides or nucleic acids) intended for administration to biological subjects in need thereof. 
Conclusion
	Claims 1-2, 4-5, 11-18, 30, and 92 are rejected. No claims are allowed.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quitschke (Quitschke WW, at al. The β actin promoter: high levels of transcription depend upon a CCAAT binding factor. Journal of Biological Chemistry. 1989 Jun 5;264(16):9539-46; cited in IDS filed on 18 FEB 2022) teaches that deletion of the CCAAT box at position -89 is detrimental to promoter activity (p. 9541 ¶2-3). Quitschke teaches DEL truncated promoters that maintains promoter activity comparable to the wt (full length, -339 to +1) promoter (p.9541 ¶2-3 and Figs 1-2). The shortest that maintains comparable promoter activity levels is a truncation at position -106 (p. 9541 ¶3 and Figs. 1-2). Quitschke explicitly teaches “The region in or adjacent to the CCAAT element is important for full promoter activity. In contrast, sequence elements upstream of position - 106 do not appear crucial and may be deleted without significant loss of promoter function.”
Mah (Mah C, et al. Dual vectors expressing murine factor VIII result in sustained correction of hemophilia A mice. Human Gene Therapy. 2003 Jan 15;14(2):143-52) teaches ssAAV comprising 2 AAV-2 ITRs and a hybrid CMV enhancer chicken b-actin promoter; CBAd, 700-bp truncated (at 3’ end) CBA promoter; (Fig. 1; p. 144 Materials and Methods ¶1).
Kügler (Kügler S, et al. Differential transgene expression in brain cells in vivo and in vitro from AAV-2 vectors with small transcriptional control units. Virology. 2003 Jun 20;311(1):89-95) teaches a CMV/CBA hybrid promoter of 1.7kb length (p. 89 “Introduction” ¶1).
Kapturczak (Kapturczak M, et al. Transduction of human and mouse pancreatic islet cells using a bicistronic recombinant adeno-associated viral vector. Molecular Therapy. 2002 Feb 1;5(2):154-60) teaches CMV/CBA hybrid promoter comprising -283 to 0 of CBA promoter (vector position 543-825) and additional nucleic acid 3’ of the TSS (Fig. 5).
Powell (Powell SK, et al. Viral expression cassette elements to enhance transgene target specificity and expression in gene therapy. Discovery Medicine. 2015 Jan;19(102):49) teaches modifications to constitutive promoters in order to reduce the size of AAV vectors without affecting the expression of transgene that have been pursued and provides examples such as the CBh (~800 bps) and the miniCBA (~800 bps) that can promote expression comparable and even higher than longer regulatory elements in selected tissues and cites Gray et al., 2011 (p. 2 final paragraph).
Figueroa (Figueroa JA, et al. International Reviews of Immunology. 2015 Mar 4;34(2):154-87) teaches a variety of viral vectors and viral vector elements for construction of vectors for gene therapy applications and delivery of transgenes.
Lentz (Lentz, T. B., et al. Neurobiology of Disease, 2013; 48(2), 179-188) teaches viral vectors for gene delivery to the central nervous system (including retroviral and rAAV vectors).
Wu (Wu, Z., et al. Molecular Therapy, 2008; 16(2), 280-289; cited in prior Office action) teaches the use of rAAV vectors for use in gene therapy treatments of genetic based diseases. Specifically, Wu, et al. teaches the specific optimization of gene expression and delivery in rAAV vectors (and particles) by addition of cis-acting elements in the rAAV vectors including: at least one AAV-ITR, a CMV enhancer/CBA promoter, BGH poly A, MVM intron (See Table 1 and Figure 2, p. 282). Wu, et al. also teaches codon optimization of the gene of interest (p. 283) and a variety of AAV serotypes for selection and use in optimization of gene expression and delivery (p.280).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633  

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633